 
 
I 
108th CONGRESS
2d Session
H. R. 5225 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Nadler (for himself, Mr. Simmons, and Ms. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide an exemption for low-income senior citizens from the communications excise tax and other fees and charges collected for the purpose of recovering some of the costs to telecommunications carriers of providing universal service and connecting the telephone exchange network to telephone toll service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Telephone Tax Relief for Seniors Act. 
2.Communications excise tax 
(a)ExemptionSection 4253 of the Internal Revenue Code of 1986 is amended by redesignating subsection (k) as subsection (l) and inserting after subsection (j) the following new subsection:  
 
(k)Exemption for low-income senior citizensNo tax shall be imposed under section 4251 on any amount paid by a low-income senior citizen for services furnished to such individual. For purposes of this subsection, the term low-income senior citizen means an individual who is certified as such by the Federal Communications Commission.. 
(b)Conforming amendmentSection 4253(l) of the Internal Revenue Code of 1986, as redesignated by subsection (a), is amended by striking or (j) and inserting (j), or (k). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act. 
3.Telephone service fees and charges 
(a)Exemption for low-income senior citizensA telecommunications carrier shall not require a subscriber of the carrier’s telephone exchange service or telephone toll service who is certified by the Federal Communications Commission as a low-income senior citizen to pay— 
(1)a fee or other charge collected for the purpose of contributing to the preservation or advancement of universal service pursuant to section 254 of the Communications Act of 1934 (47 U.S.C. 254);  
(2)a subscriber line charge or any other per line fee or charge collected for the purpose of recovering some of the costs to the local exchange carrier of connecting the telephone exchange network to telephone toll service; or 
(3)a local number portability charge.The fees and other charges described in this subsection shall not include fees or charges imposed by State or local governments.  
(b)ImplementationThe Federal Communications Commission shall implement subsection (a) by amending its regulations not later than 180 days after the date of enactment of this Act. 
(c)DefinitionsFor purposes of this Act— 
(1)the term low-income senior citizen means an individual age 65 or older who has an income which does not exceed 200 percent of the poverty level, as determined in accordance with criteria established by the Director of the Office of Management and Budget; and 
(2)the terms local exchange carrier, telecommunications carrier, telephone exchange service, and telephone toll service have the meanings given to those terms in section 153 of the Communications Act of 1934 (47 U.S.C. 153). 
4.Authorization of appropriationsThere are authorized to be appropriated to the Federal Communications Commission $20,000,000 for the purpose of educating low-income senior citizens about the benefits to which they are entitled pursuant to this Act.  
 
